DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Applicant makes reference toward “the syringe locked stage”. However, such a “stage” is never explicitly recited in parent Claim 1. Specifically, reference is made to “a locking chamber”, but the utility of shape a chamber is never explicitly recited in the claim and in particularly is never specifically noted to be used to create a “locked stage” of the device. It is unclear to what extent, if any, “the syringe locked stage” is considered to be required in parent Claim 1 or if this “locked stage” was intended to be introduced in Clm. 2 using an indefinite article (as opposed to the definite article “the”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0184920 (“Okihara”) in view of U.S. Publication No. 2006/0052748 (“Coelho”) and U.S. Patent No. 2,895,773 (“McConnaughey”).
Regarding Claim 1, Okihara discloses a syringe (see e.g. Fig. 22) comprising:
a barrel (10a) having an open top end (circa 24), a bottom end (circa 5) connected to a needle adaptor or nozzle (e.g. 22; see also Par. 131);
an upper plunger (4) movable in the barrel, having a bottom (40) mounted at a first end of the upper plunger (see Fig. 29) and a first flange (see Fig. 22) formed at a second end of the upper plunger;

a plunger seal (6) connected to the lower plunger.
Okihara discloses the invention substantially as claimed except that the syringe includes a first resilient, undirectionally-biased peripheral annulus formed inside the barrel and that the mounting hardware forms first and second unidirectionally-biased peripheral annuluses. However, Coelho discloses a related pre-filled syringe (20) which is configured with hardware to prevent its reuse (Abstract), wherein the hardware comprises a first unidirectionally-biased annulus (45) formed inside the barrel which cooperates with a locking ring/“second flange” (58) on the upper plunger adjacent to a first flange (64) to lock the plunger within the syringe barrel (see Fig. 3). Coelho further discloses mounting hardware (50; 52, 74) which is formed of a second resilient unidirectionally-biased peripheral annulus (see attached figure) formed near a top end and a third resilient undirectionally-based peripheral annulus (see attached figure) formed further inside the lower the plunger, wherein a holding space (see attached figure) is defined by a space between the second and third annuluses, allowing the upper plunger mounting hardware (50) to be inserted through the second annulus and to be held in the holding space (see Fig. 3A) and be pressed against the third annulus during a syringe unlocked state (see Fig. 3A and Fig. 6C), and wherein a locking chamber (generally 74 – see attached figure) is defined by a space between the third annulus and a bottom end (66) of the plunger portion (Par. 43, 52).

    PNG
    media_image1.png
    870
    706
    media_image1.png
    Greyscale

It would have been obvious to modify the syringe of Okihara to have three annuluses which cooperate to permit irreversible locking of the syringe after use, as disclosed by Coelho, in order to prevent reuse of a contaminated syringe leading to potential transfer of infectious materials.
Okihara, as modified by Coehle discloses the invention substantially as claimed except that the mounting end of the upper plunger comprises a “dome or cone shaped bottom”, instead disclosing  flat, truncated mounting hardware. However, McConnaughey discloses a related syringe (see Fig. 3) which likewise comprises a flat, truncated mounting hardware (322a) which cooperates the mounting annulus (304b). However, McConnaughey discloses that a dome shape (see Fig. 4 – 422a) is a suitable alternative shape for such mounting hardware. It would have been obvious for a person 

    PNG
    media_image2.png
    561
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    377
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    304
    226
    media_image4.png
    Greyscale

Supplemental Figure: Okihara modified in view of Coehle and McConnaughey illustrating the various unassembled, unlocked, and locked states of the device

	Regarding Claim 2, Okihara, as modified above, provides for the syringe to have a locked stage (see Coehle), wherein the upper plunger is locked when the upper plunger is pushed further advanced toward the bottom end of the barrel (see generally Fig. 13 – Coehle) to cause the second flange to breach the first annulus inside the barrel and the plunger mounting hardware (modified to be a dome, see McConnaughey) to move into the locking chamber (see Par. 52 – Coehle).
	Regarding Claim 4, Okihara, as modified by Coehle, discloses the barrel to comprise a third flange (see generally 24 – Okihara) formed on an outer wall of the barrel and corresponding to the first annulus (see Fig. 3 – Coehle).
Claim(s) 3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0184920 (“Okihara”) in view of U.S. Publication No. 2006/0052748 (“Coelho”) and U.S. Patent No. 2,895,773 (“McConnaughey”) as applied above, and further in view of U.S. Publication No. 2013/0012888 (“Okihara 2”).
	Regarding Claims 3, 5, and 6, Okihara, as modified, discloses the invention substantially as claimed except that the annuluses comprise “multiple transverse protuberances” projecting radially and downwardly from the inner wall of the respective barrel/longer plunger. However, such means of forming one-way geometry is well-known in the art. For example, Okihara 2 discloses that a unidirectional locking annulus can be formed of a plurality of transverse protuberances (76) directed radially inward and downward (see Fig. 4) in order to create a one-way geometry for unidirectional receipt of plunger components (see Fig. 16). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the annuluses of the invention of Okihara to utilize transverse protuberances, as disclosed by Okihara 2, thereby only achieving the expected results of utilizing one well-known means which the prior art recognizes as a suitable construction for a unidirectional, locking annulus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/14/2021